          Case 1:19-cv-00648-JLC Document 15 Filed 09/18/19 Page 1 of 1
                                                          THE PORT AUIHORm OF NY & NJ
                                                          Law Department

                                                          4 World Trade Center
                                                          150 Greenwich Street
                                                          New York, NY 10007

September 18, 2019


VIA ELECTRONIC FILING
Hon. James L. Cott, U.S.M.J
United States District Court
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    George Brew v. Port Authority Trans-Hudson Corporation
       Docket No.: 1:19-cv-00648
Dear Magistrate Cott:

I represent Port Authority Trans-Hudson Corporation in the above-referenced matter. Currently,
there is a settlement conference scheduled for October 15, 2019. I respectfully request that the
settlement conference be adjourned to November 11 , 2019 at 10:00 a.m. I have spoken to my
adversary and he consents to the adjournment and the new date.

                     ed,




cc: Fredric Gold, Esq. (via electronic filing)
